DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II (claims 18-28), is acknowledged.  Election was made with traverse in the reply filed November 4, 2021.  
Applicant’s traversal is on the grounds that the alleged special technical feature as detailed in the Requirement for Restriction mailed September 7, 2021 is not actually a special technical feature.  This is found persuasive.  As such, the requirement is WITHDRAWN and all of claims 1-28 are fully examined herein.  

Allowable Subject Matter
Claim 28 is allowed.
Claims 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 10, 11, 13-15, 18, 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 924 332 C’Est Duo International in view of A complete guide to the most common fashion pleats blog dated February 3, 2016, The world of pleats – explained! blog dated May 20, 2015, and Types of Pleats blog dated March 13, 2012 (see copy of each of the three cited pleat blogs provided with this office action).
To claim 1, C’Est Duo International discloses a method for pleating fabric, the method comprising:
Abstract; para. 0009; claims 1, 3, 19, and 20; see Figures 1-8B); 
pleating the fabric with a second pleating process to create a second set of pleats in the fabric along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (Abstract; para. 0009; claims 1, 3, 19, and 20; see Figures 1-8B), and
C’Est Duo International does not expressly disclose a method for pleats fabric wherein the first set of pleats is a set of flat pleats and the second set of pleats is a set of accordion pleats.
However, the three pleating blogs cited above each recite that flat pleats (a.k.a. knife pleats) and accordion pleats are among a short list of the most common known pleat types (see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a garment with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by C’Est Duo International to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each teach that flat pleats and accordion pleats are among a short list of the most common known pleat types (i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the pleated fabric (see MPEP 2141).

To claim 3, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating a fabric wherein the second axis is 75-90 degrees to the first axis (C’Est Duo International paras. 0009, 0035).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 4, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating a fabric wherein the second axis is substantially orthogonal to the first axis (C’Est Duo International para. 0009).

To claim 5, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the flat pleats of the first set of pleats are equally spaced (C’Est Duo International para. 0027; C’Est Duo International teaches that equally spaced pleats are known in the art; as there would be only two options, either equally spaced or unequally spaced, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the first set of pleats are equally spaced as a matter of routine optimization in trying to achieve the desired appearance and performance characteristics for the pleated fabric; see MPEP 2141, 2144).

To claim 7, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the accordion pleats of the second set of pleats are equally spaced (C’Est Duo International para. 0027; C’Est Duo International teaches that equally spaced pleats are known in the art; as there would be only two options, either equally spaced or unequally spaced, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the second set of pleats are equally spaced as a matter of routine optimization in trying to achieve the desired appearance and performance characteristics for the pleated fabric; see MPEP 2141, 2144).

To claim 10, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the fabric comprises a garment (Abstract of C’Est Duo International; see Figures 1-8B of C’Est Duo International).

To claim 11, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the first and second pleating processes are applied to the garment Abstract; para. 0009; claims 1, 3, 19, and 20 of C’Est Duo International; see Figures 1-8B of C’Est Duo International).

To claim 13, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the first axis is selected to be substantially vertical when the garment is worn, and the second axis is selected to be substantially horizontal when the garment is worn (para. 0026 of C’Est Duo International; see especially Figure 3B of C’Est Duo International).

To claim 14, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a method of pleating as recited above in claims 1 and 10.
The modified invention of C’Est Duo International does not expressly teach a method of pleating fabric wherein the fabric is a synthetic fabric or a synthetic/natural fibre blend.
However, there are only three different options for the type of fabric/fiber:  synthetic, natural, or synthetic/natural blend.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try configurations of fabric/fiber because there are a finite number of identified, predictable solutions, with a reasonable expectation of success:  either synthetic, natural, or synthetic/natural blend (see MPEP 2141).

To claim 15, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a method of pleating wherein the method comprises sewing a fabric into a first garment, and pleating the first garment layer according to the method of claim 1 (Abstract of C’Est Duo International).

To claim 18, C’Est Duo International discloses a fabric comprising a first set of pleats along a first axis and a second set of pleats along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (Abstract; para. 0009; claims 1, 3, 19, and 20; see Figures 1-8B).
C’Est Duo International does not expressly disclose a fabric wherein the first set of pleats is a set of flat pleats and the second set of pleats is a set of accordion pleats.
However, the three pleating blogs cited above each recite that flat pleats (a.k.a. knife pleats) and accordion pleats are among a short list of the most common known pleat types (see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a fabric with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by C’Est Duo International to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the pleated fabric (see MPEP 2141).

To claim 19, C’Est Duo International discloses a garment comprising a first set of pleats along a first axis and a second set of pleats along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (Abstract; para. 0009; claims 1, 3, 19, and 20; see Figures 1-8B).
C’Est Duo International does not expressly disclose a garment wherein the first set of pleats is a set of flat pleats and the second set of pleats is a set of accordion pleats.
However, the three pleating blogs cited above each recite that flat pleats (a.k.a. knife pleats) and accordion pleats are among a short list of the most common known pleat types (see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a garment with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by C’Est Duo International to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each teach that flat pleats and accordion pleats are among a short list of the most common i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the garment (see MPEP 2141).

To claim 21, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a fabric wherein the second axis is 75-90 degrees to the first axis (C’Est Duo International paras. 0009, 0035).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 22, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a fabric wherein the second axis is substantially orthogonal to the first axis (C’Est Duo International para. 0009).

To claim 23, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a fabric wherein the flat pleats of the first set of pleats are equally spaced (C’Est Duo International para. 0027; C’Est Duo International teaches that equally spaced pleats are known in the art; as there would be only two options, either equally spaced or unequally spaced, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the first set of pleats are equally spaced as a matter of routine optimization in trying to achieve the desired appearance and performance characteristics for the pleated fabric; see MPEP 2141, 2144).

To claim 25, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) further teaches a fabric wherein the accordion pleats of the second set of pleats are equally spaced (C’Est Duo International para. 0027; C’Est Duo International teaches that equally spaced pleats are known in the art; as there would be only two options, either equally spaced or unequally spaced, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the second set of pleats are equally spaced as a matter of routine optimization in trying to achieve the desired appearance and performance characteristics for the pleated fabric; see MPEP 2141, 2144).

Claims 6, 8, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over C’Est Duo International in view of the three above-cited pleat blogs (as applied to claims 1 and 5, above, regarding claim 6, as applied to claims 1 and 7, above, regarding claim 8, as applied to claims 18 and 23, above, regarding claim 24, and as applied to claims 18 and 25, above, regarding claim 26) and in further view of US Pub No. 2017/0027237 Yu.
To claim 6, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a method of pleating a fabric as recited above in claims 1 and 5.

However, Yu teaches a method of pleating wherein each pleat has an overpleat depth of 5-12 mm (paras. 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flat pleats of the modified invention of C’Est Duo International to have an overpleat depth of 5-12 mm because Yu teaches that this configuration is known in the art and provides a formal appearance (i.e. for wear with a tuxedo).  
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 8, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a method of pleating a fabric as recited above in claims 1 and 7.
The modified invention of C’Est Duo International does not expressly teach a method of pleating a fabric wherein each accordion pleat has an overpleat depth of 5-10 mm.
However, Yu teaches a method of pleating wherein each pleat has an overpleat depth of 5-10 mm (paras. 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accordion pleats of the i.e. for wear with a tuxedo).  
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 24, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a fabric as recited above in claims 18 and 23.
The modified invention of C’Est Duo International does not expressly teach a fabric wherein each flat pleat has an overpleat depth of 5-12 mm.
However, Yu teaches a fabric wherein each pleat has an overpleat depth of 5-12 mm (paras. 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flat pleats of the modified invention of C’Est Duo International to have an overpleat depth of 5-12 mm because Yu teaches that this configuration is known in the art and provides a formal appearance (i.e. for wear with a tuxedo).  
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 26, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a fabric as recited above in claims 18 and 25.
The modified invention of C’Est Duo International does not expressly teach a fabric wherein each accordion pleat has an overpleat depth of 5-10 mm.
However, Yu teaches a fabric wherein each pleat has an overpleat depth of 5-10 mm (paras. 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accordion pleats of the modified invention of C’Est Duo International to have an overpleat depth of 5-10 mm because Yu teaches that this configuration is known in the art and provides a formal appearance (i.e. for wear with a tuxedo).  
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over C’Est Duo International in view of the three above-cited pleat blogs (as applied to claim 1, above, regarding claim 9, and as applied to claim 18, above, regarding claim 27) and in further view of US Pub No. 2017/0065005 Nordstrom.
To claim 9, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a method of pleating a fabric as recited above in claim 1.

However, Nordstrom teaches a method of pleating a fabric wherein the method further comprises the step of forming one or more holes in an underpleat of at least one pleat in the first set of pleats (see Figures; Abstract para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the modified invention of C’Est Duo International to include one or more holes in an underpleat of at least one pleat in the first set of pleats as taught by Nordstrom because Nordstrom teaches that this configuration allows for venting of the garment (Abstract para. 0007).

To claim 27, the modified invention of C’Est Duo International (i.e. C’Est Duo International in view of the three cited pleating blogs) teaches a fabric as recited above in claim 18.
The modified invention of C’Est Duo International does not expressly teach a fabric wherein at least one pleat in the first set of pleats comprises one or more holes formed in an underpleat.
However, Nordstrom teaches a fabric at least one pleat in the first set of pleats comprises one or more holes formed in an underpleat (see Figures; Abstract para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the modified invention of C’Est Abstract para. 0007).

Claims 1, 2, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002115172A Sugimoto Pleats in view of A complete guide to the most common fashion pleats blog dated February 3, 2016, The world of pleats – explained! blog dated May 20, 2015, and Types of Pleats blog dated March 13, 2012 (see copy of each of the three cited pleat blogs provided with this office action).
To claim 1, Sugimoto Pleats discloses a method of pleating a fabric, the method comprising:
pleating the fabric with a first pleating process to create a first set of pleats in the fabric along a first axis (see Figures 1-11; Abstract; paras. 0010-0016);
pleating the fabric with a second pleating process to create a second set of pleats in the fabric along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (see Figures 1-11; Abstract; paras. 0010-0016).
Sugimoto Pleats does not expressly disclose a method for pleats fabric wherein the first set of pleats is a set of flat pleats and the second set of pleats is a set of accordion pleats.
However, the three pleating blogs cited above each recite that flat pleats (a.k.a. knife pleats) and accordion pleats are among a short list of the most common known see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a garment with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by Sugimoto Pleats to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each teach that flat pleats and accordion pleats are among a short list of the most common known pleat types (i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the pleated fabric (see MPEP 2141).

To claim 2, the modified invention of Sugimoto Pleats (i.e. Sugimoto Pleats in view of the three cited pleating blogs) further teaches a method of pleating a fabric wherein the first set of pleats and the second set of pleats extend over substantially the entire fabric (see Figures 1, 2, 4, and 11 of Sugimoto Pleats).

To claim 18, Sugimoto Pleats discloses a fabric comprising a first set of pleats along a first axis and a second set of pleats along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (see Figures 1-11; Abstract; paras. 0010-0016).

However, the three pleating blogs cited above each recite that flat pleats (a.k.a. knife pleats) and accordion pleats are among a short list of the most common known pleat types (see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a fabric with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by Sugimoto Pleats to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each teach that flat pleats and accordion pleats are among a short list of the most common known pleat types (i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the pleated fabric (see MPEP 2141).

To claim 19, Sugimoto Pleats discloses a garment comprising a first set of pleats along a first axis and a second set of pleats along a second axis different to the first axis, wherein the second set of pleats are pleated over the first set of pleats (see Figures 1-11; Abstract; paras. 0010-0016).
Sugimoto Pleats does not expressly disclose a garment wherein the first set of pleats is a set of flat pleats and the second set of pleats is a set of accordion pleats.
a.k.a. knife pleats) and accordion pleats are among a short list of the most common known pleat types (see A complete guide to the most common fashion pleats blog at pages 5 of 20 – 6 of 20; see The world of pleats – explained! blog at pages 1 of 15 – 4 of 15; see Types of Pleats blog at pages 1 of 3 – 2 of 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when creating a garment with a first set of pleats along a first axis and a second set of pleats along a second axis as taught by Sugimoto Pleats to try a configuration wherein the first set of pleats are flat pleats and the second set of pleats are accordion pleats because the three pleating blogs each teach that flat pleats and accordion pleats are among a short list of the most common known pleat types (i.e. a finite number of identified, predictable solutions, with a reasonable expectation of success) while trying to optimize the desired appearance and performance characteristics of the garment (see MPEP 2141).

To claim 20, the modified invention of Sugimoto Pleats (i.e. Sugimoto Pleats in view of the three cited pleating blogs) further teaches a fabric wherein the first set of pleats and the second set of pleats extend over substantially the entire fabric (see Figures 1, 2, 4, and 11 of Sugimoto Pleats).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732